                                                                                F/LED                1 ,ty X
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                       ★ NOy 01 2018 *
                                                                  -X
COURCHEVEL 1850 LLC,
                                                                       BROOKLYN OFF/CE
                           Plaintiff,
                                                                           ORDER ADOPTING REPORT
        - against -                                                          AND RECOMMENDATION
                                                                               16-CV-6803(RRM)(CLP)
RANDOLPH DONALDSON;YUHAN AVEZBAKI;
NEW YORK STATE DEPARTMENT OF TAXATION
AND FINANCE; COMMISSIONER OF LABOR OF
THE STATE OF NEW YORK; WORKERS'
COMPENSATION BOARD OF NEW YORK STATE;
NEW YORK CITY ENVIRONMENTAL CONTROL
BOARD;NEW YORK CITY PARKING VIOLATIONS
BUREAU; WILLOUGHBY 2014 REALTY CORP; and
JOHN DOES 1-12,

                           Defendants.
                                                                  -X
ROSLYNN R. MAUSKOPF,United States District Judge.

        Plaintiff Courchevel 1850 LLC ("Courchevel") commenced this action pursuant to

New York Real Property Actions and Proceedings Law § 1301 to foreclose on a mortgage taken

out by defendant Randolph Donaldson on June 30, 2006, for the principal amount of

$139,800.00 (the "Mortgage") on a property located at 787 Willoughby Avenue, Brooklyn, NY

(the "Property").' (Compl.(Doc. No. 1).) Donaldson did not answer or otherwise respond to the

Complaint. The Clerk entered default, and Courchevel moved for defaultjudgment. (Entry of

Default(Doc. No. 22); Mot. for Default J.(Doc. No. 23).) The Court referred the motion to the

Honorable Magistrate Judge Cheryl L. Pollak. (4/26/2017 Order.) Judge Pollak ordered the



'Defendant Yuhan Avezbaki is a 49% owner ofthe Property. (Compl. ^ 8.) Courchevel does not allege that
Avezbaki is a signatory to the Mortgage. All remaining defendants were added as necessary parties due to various
liens and judgments or potential claims of interest against the Property that Courchevel alleges are subordinate to the
Mortgage. (Compl. 10-24.) All defendants were served. (Summonses Returned Executed (Doc. Nos. 10-17,
19).) Of all the defendants, only the Workers' Compensation Board of New York State appeared, and it waived all
service and notice except for notice of sale and notice ofsurplus monies. (Notice of Appearance and Waiver in
Foreclosure(Doc. No. 24).)
defendants to submit evidence of their damages calculations, if any, by January 31, 2018.

(1/25/2018 Order(Doc. No. 25).) None did.

       Consequently, Judge Pollak issued a Report and Recommendation("R&R")on

February 1, 2018, recommending that Courchevel's motion for defaultjudgment of foreclosure

and sale be granted, thatjudgment be entered against Donaldson in the amount of$255,055.58,

and that a referee be appointed to effectuate the foreclosure and sale of the Property. (R&R

(Doc. No. 27) at 10-12, 16.) In her R&R,Judge Pollak reminded the parties that, pursuant to

Federal Rule of Civil Procedure ("Rule")72, any objections to the R&R must be filed within 14

days of receipt of the R&R. (R&R at 16.) A copy ofthe R&R was mailed to each of the

defendants on February 6, 2018. (Certificate of Service (Doc. No. 29).) The deadline to file

objections has passed, and no party has filed any objection.

       Pursuant to 28 U.S.C. § 636(b) and Rule 72,this Court has reviewed the R&R for clear

error and, finding none, concurs with the R&R in its entirety. See Covey v. Simonton,481 F.

Supp. 2d 224, 226(E.D.N.Y. 2007).

       Accordingly, Courchevel's motion for defaultjudgment is granted as against all

defendants, Courchevel's motion for a judgment of foreclosure and sale is granted, and it is

hereby ordered thatjudgment be entered against defendant Randolph Donaldson, the signatory

on the Note and Mortgage, in the total amount of$255,055.58. It is further ordered that a referee

be appointed to effectuate the foreclosure and sale of the Property.

       The Clerk of Court is respectfully directed to enter judgment, send a copy of this

Memorandum and Order and the accompanying judgment to each of the defendants at each
defendant's last known mailing address, and close the case.


                                                   SO ORDERED.

Dated: Brooklyn, New York


                                                  /s/ USDJ ROSLYNN R. MAUSKOPF
                                                   ROSLYNN R. MAUSKOPF
                                                   United States District Judge
